[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence             8 April 1993 Date of Application          6 May 1993 Date Application Filed       7 May 1993 Date of Decision            23 November 1993
Application for review of sentence imposed by the Superior Court Judicial District of Hartford/New Britain at Hartford, Docket Numbers:  CR92-421084S, CR92-421085S, CR92-73772S and CR92-420227.
Teri Bayer, Esq. For the Petitioner
Christopher Morano, Esq. Ass't. State's Atty. for the State
BY THE DIVISION
By plea the petitioner admitted to four (4) robberies in the first degree in violation of Conn. Gen. Stat. 53a-134. He was sentenced by the court to 12 1/2 years to serve on each count to run concurrent to each other for a total effective sentence of 12 1/2 years to serve. CT Page 11412
The record shows that the petitioner committed four armed robberies at different locations in the City of Hartford. In each of the robberies the petitioner used a gun which he used to threaten people to give him money.
Counsel for the petitioner argued that the sentencing court focused exclusively on the punishment aspect of the sentence thereby ignoring the positive sentencing alternatives offered to the court in lieu of incarceration. It was noted that the petitioner had no prior criminal history prior to the present armed robberies and that the petitioner's acts were a result of his severe drug habit. The attorney pointed out that while petitioner was out on bond that he was not involved in any further criminal activity and that this strong performance while out on bond should have merited the sentencing court utilizing the alternative treatment plan offered.
The petitioner, when he addressed the panel, asked for its help with his problems.
The attorney for the state indicated that the sentencing court properly focused upon the trauma suffered by the victims and that the sentence was imposed as a deterrence to the petitioner and others contemplating similar crimes. He felt that the sentence was fair and appropriate for a person who committed four armed robberies.
In reviewing the remarks and thoughts of the sentencing court, we find that indeed the court focused its attention on the effects of the armed robberies on the victims. Further, the court weighed the possibility of imposing the alternative sentence proffered but rejected it as an inadequate response to the crimes committed. We find that the sentence imposed when compared to the statutory criteria of P.B. Section 942 to be appropriate and not disproportionate for the crimes committed. The sentence is affirmed.
Norko, J.
Purtill, J.
Klaczak, J. CT Page 11413
Norko, J., Purtill, J. and Klaczak, J. participated in this hearing.